SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

482
KA 15-01285
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

STEVEN ROBINSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Alex R. Renzi, J.), rendered May 27, 2015. Defendant was resentenced
upon remittal (People v Robinson, 128 AD3d 1464).

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court